Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and amendments filed 6/28/2022, with respect to 35 U.S.C 102(a)(1) rejections under Beck WO 2017001130 A1 have been fully considered but they are not persuasive.
Regarding Beck, Examiner respectfully disagrees that the amendments made to independent claims 1 and 32 overcome the prior art of Beck. Specifically the limitation “the first holding means and the second holding means are linear, extend perpendicularly to the longitudinal extension of the handle part and form a part of the guiding unit” are too broad. As discussed in the interview on 10 May, 2022 the specific area to focus on was to further define the guiding means, 21a and 22a, and that they have a longitudinal extension that is perpendicular to the longitudinal extension of the handle part. Examiner notes that this point is made on page 10 of the arguments, “The elements 15.4 and 15.6 of Beck cannot be compared with the guide unit within the meaning of the Applicant’s claimed invention because, in the device of Beck, the elements 15.4 and 15.6 have an extension parallel to the longitudinal extension 18 of the handle part 12. For example, the corresponding openings in element 15.4, 15.6 extend parallel to the longitudinal extension 18 of the handle part 12 and suggests to include this in the independent claims 1 and 32.” Applicant then states that  in contrast the claimed invention has an extension perpendicular to the longitudinal extension (L) of the handle part (10). Examiner suggests stating this argument as a limitation in the claims to overcome the prior art.
Regarding Beck, Examiner respectfully disagrees that the prior art discloses a moveable pull handle. In Beck, P0012 L1-2, states that “provision can be made for the door handle to be arranged rigidly and immovably on the moveable part.”
Response to Amendment
The Amendments filed 6/28/2022 have been entered. Claims 18-19 and 22-33 remain pending in this application. Applicant’s amendments have overcome the objection of claim 19, and the 35 U.S.C. 112(b) rejections of claims 21-26 that were previously set forth in the Non-Final Office Action mailed 03/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, line 5, “the fixing means”, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as “a fixing means” Examiner suggests to change the claim dependency of Claim 27 to depend from claim 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck WO 2017001130 A1 (Please see attached machine translation for paragraph reference numbers).
Regarding Claim 18, Beck teaches: A handle device (10) for a movable part (101) of a motor vehicle (Fig 3), comprising: a handle part (12) for actuating the movable part (P003 L1-2), and a carrier element (11) for fixing the handle part to the movable part, wherein at least one guiding unit (unnumbered feature comprising: 15.4, 15.6, left 12.3, right 12.3) is provided between the handle part and the carrier element (Fig 3) in order to guide the handle part in a form-locking manner at the assembly on the carrier element (Fig 6, P0059 L1-2), wherein the handle part comprises a first holding means (Fig 3, left 12.3) and a second holding means (Fig 3, right 12.3) at opposite ends over its longitudinal extension (Fig 3, 18, each 12.3 is at opposite ends of the longitudinal extension 18 of the handle part 12), the first holding means and the second holding means are linear (Fig 3, each holding means, left 12.3 and right 12.3, extend in a straight line and are therefore linear), extend perpendicularly to the longitudinal extension of the handle part (Fig 3, each holding means, left 12.3 and right 12.3 extend perpendicularly (vertical) to the longitudinal extension 18 of the handle which is horizontal) and form a part of the guiding unit (Fig 3, left 12.3 and right 12.3 form the part of the guiding unit that is on the handle side), and the carrier element comprises a first bearing hole (Fig 3, left opening in 15.6 of the guiding unit which first holding means, left 12.3, can be seen to protrude through) for a first holding means (Fig 3, left 12.3) of the handle part and a second bearing hole (Fig 3, right opening in 15.6 of the guiding unit which second holding means, right 12.3, can be seen to protrude through) for a second holding means (Fig 3, right 12.3) of the handle part
Regarding Claim 19, Beck teaches: The handle device according to claim 18, wherein the guiding unit forms a linear guide (P0056 L9-11, the openings in guiding unit 15.6 meant for 12.3 of the handle to be inserted into, is linear, these openings, while unlabeled, can be seen in Fig 3) for the handle part for assembly on the carrier element (Fig 3, openings help assemble handle part 12 to the carrier element 11).
Regarding Claim 22, Beck teaches: The handle device according to claim 18, wherein the guiding unit comprises at least one assembling means (12.5) on at least a first holding means (Fig 3, left 12.3) or on a second holding means (Fig 3, right 12.3) of the handle part (Fig 4, labeled on second holding means right 12.3, but can be seen unlabeled in Fig 3 on both first holding means left 12.3 and second holding means right 12.3).
Regarding Claim 23, Beck teaches: The handle device according to claim 18, wherein the guiding unit comprises at least one guiding means (15.2) at at least a first bearing hole (Fig 3, left opening in 15.6 of the guiding unit which first holding means, left 12.3, can be seen to protrude through) or at a second bearing hole (Fig 3, right opening in 15.6 of the guiding unit which second holding means, right 12.3, can be seen to protrude through) of the carrier element (Fig 4, labeled on the second holding means right 12.3, but can be seen unlabeled in Fig 3 on both first holding means left 12.3 and second holding means right 12.3).
Regarding Claim 24, Beck teaches: The handle device according to claim 22, wherein an assembling means (Fig 3, square shaped end piece located at the top end of first holding means 12.3) comprises a bore (Fig 1, 12.3 has cable/plug connection 19 coming out of it; P0055 L30-31) on at least a first holding means (Fig 3, left 12.3)  or on a second holding means (Fig 3, right 12.3) of the handle part which serves as a cable holder (P0055 L30-31).
Regarding Claim 25, Beck teaches: The handle device according to claim 22, wherein the guiding unit comprises at least one engaging means (12.4) on at least a first holding means (Fig 3, left 12.3) or on a second holding means (Fig 3, right 12.3) of the handle part (Fig 6 shows the engaging means right 12.4, on the second holding means right 12.3, however Fig 5 shows both left and right engaging means 15.1 on both the first holding means left 12.3 and the second holding means right 12.3) in order to fix an end assembling position (Fig 5-6) of the handle part on the carrier element in at least a form- or force-locking manner (Fig 5-6, 12.4 can be seen as a form-locking manner P0059 L1-2).
Regarding Claim 26, Beck teaches: The handle device according to claim 18, wherein the guiding unit comprises at least one fixing means (15.1) at at least a first bearing hole (Fig 3, left opening in 15.6 of the guiding unit which first holding means, left 12.3, can be seen to protrude through) or at a second bearing hole (Fig 3, right opening in 15.6 of the guiding unit which second holding means, right 12.3, can be seen to protrude through) of the carrier element (Fig 6 shows fixing means right 15.1 at the second bearing position right opening in 15.6, Fig 5 shows both fixing means left 15.1, and right 15.1 on first bearing position and second bearing position respectively).
Regarding Claim 27, Beck teaches: The handle device according to claim 18, wherein the guiding unit comprises at least one pre-engaging means (12.5) at least on a first holding means (Fig 3, left 12.3) or on a second holding means (Fig 3, right 12.3) of the handle part (Fig 4, and 6, 12.5 is on the second holding means right 12.3) or on a first bearing hole (Fig 3, left opening in 15.6 of the guiding unit which first holding means, left 12.3, can be seen to protrude through) or on a second bearing hole (Fig 3, right opening in 15.6 of the guiding unit which second holding means, right 12.3, can be seen to protrude through) of the carrier element in order to guide at least a fixing means (15.1) at least on the first bearing hole or on the second bearing hole of the carrier element (Fig 4, and 6, 15.1 is on the second bearing hole right opening) or an engaging means (12.4) on at least the first holding means or on the second holding means of the handle part in a form-locking manner (Fig 5-6, 12.4 of the handle part 12 and 15.1 of the guiding unit 15 can be seen as a form-locking manner P0059 L1-2) at the assembly of the handle part on the carrier element, before the end assembling position of the handle part on the carrier element is reached (Transitioning from Fig 4 to Fig 6, the pre-engaging means 12.5 first engaging the fixing means 15.1 is implied going between the starting assembly position show in Fig 4, to the end assembling position in Fig 6).
Regarding Claim 28, Beck teaches: The handle device according to claim 18, wherein the handle part comprises at least one connecting means (Fig 5-6, 12.4, there are two, one on each 12.3 member of the handle part) which interacts with a securing element (Fig 5-6, 15, specifically each connecting means interacts with a corresponding 15.1 on the securing element) in order to secure the handle part in an end assembling position (Fig 5-6) of the handle part on the carrier element.
Regarding Claim 29, Beck teaches: The handle device according to claim 18, wherein a securing element (15) is provided which serves to secure the handle part in an end assembling position (Fig 5-6) on the carrier element.
Regarding Claim 30, Beck teaches: The handle device according to claim 18, wherein a locking cylinder (17) is provided on the carrier element (Fig 1) in order to actuate the movable part mechanically (P0018 L1-12).
Regarding Claim 31, Beck teaches: The handle device according to claim 18, wherein the handle device is designed as a part of a locking system (unnumbered feature comprising: 10 and 17) of the motor vehicle (P007 L1-3, the handle and the locking cylinder are used to secure the moveable part 101 of the vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Beck WO 2017001130 A1.
Regarding Claim 32, Beck does not explicitly disclose a method for assembling a handle device as claimed. However, given the structure of the handle device disclosed by Beck (per rejection of claim 18 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to assemble a handle device for a moveable part of a motor vehicle.
Regarding Claim 33, Beck teaches: Beck does not explicitly disclose the method according to claim 32, wherein the handle part is at first guided in a form-locking manner and is then fixed to the carrier element in an end assembling position at least once in at least a form- or force-locking manner. However, given the structure of the handle device disclosed by Beck (per rejection of claim 18 and 25 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to assemble the handle device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675